I N       T H E         C O U R T O F A P P E A L S
                                                                                    A T      K N O X V I L L E
                                                                                                                                    FILED
                                                                                                                                        May 19, 1998

                                                                                                                              Cecil Crowson, Jr.
L   A   R R Y D         E M P S E Y a n d w i f e , L I S A                                    )      H A M I L T O N C I R C Appellate C ourt Clerk
                                                                                                                              U I T
D   E   M P S E Y       , C o - A d m i n i s t r a t o r s o f                                )      C . A . N O . 0 3 A 0 1 - 9 7 0 9 - C V - 0 0 4 3 6
t   h   e E s t         a t e o f L a r r y J a s o n                                          )
D   e   m p s e y       ,                                                                      )
                                                                                               )
                                  P l a i n t i f f s - A p p e l l                  a n t s )
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
v s .                                                                                          )      H O N . S A M U E L         H .   P A Y N E
                                                                                               )      J U D G E
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
                                                                                               )
I   N   T   E R N   A   T I   O   N   A L A S     S O   C I   A   T   I O   N O      F         )      A F F I R M E D     A N D     R E M A N D E D
B   R   I   D G E   ,     S   T   R   U C T U R   A L     A   N   D     O   R N A    M E N - )
T   A   L     I R   O   N W   O   R   K E R S ,     L   A R   R   Y     G   . D      A V I S , )
i   n   d   i v i   d   u a   l   l   y a n d       a   s     a   g   e n   t a      n d       )
e   m   p   l o y   e   e     o   f     t h e     I n   t e   r   n   a t   i o n    a l       )
A   s   s   o c i   a   t i   o   n     o f B     R I   D G   E   ,                            )
S   t   r   u c t   u   r a   l       a n d O     r n   a m   e   n t   a l                    )
I   r   o   n w o   r   k e   r   s   , K I R     B Y     B   U   I L   D I N   G              )
S   Y   S   T E M   S   ,     I   N   C . , F     R E   E L   A   N D     H A   R    R I S , )
d   /   b   / a     F   r e   e   l   a n d H     a r   r i   s     C   o n s   u    l t i n g )
E   n   g   i n e   e   r     a   n   d D O N     A L   D     L   O U   I S     W    A M P , )
d   /   b   / a     T   h e       W   a m p A     l l   i a   n   c e   ,                      )
                                                                                               )
                                  D e f e n d a n t s - A p p e l l                  e e s     )




L . H A L E H A M I L T O N ,                           S p e a r s ,               M o o r e ,    R e b m a n    &     W i l l i a m s ,     C h a t t a n o o g a ,
f o r A p p e l l a n t s .

D   A   N   I   E L J .         R I P P E R a n d                 G E R A R D         M .     S I C I L I A N O , L u t h e r -           A n d e r s o n , P L L P ,
C   h   a   t   t a n o o     g a      a n d   L Y             N N       A G E      E       a n d      L E E    A N D E R S O N ,          A g e e    &    A l l e n ,
C   h   a   t   t a n o o     g a , f o r B R                 I D G E , S             t r u c t u r a l a n d O r n a m e n t           a l I r o n w o r k e r s ,
L   o   c   a   l 7 0 4       , C h a t t a n o o               g a I r o n           w o r k e r s J o i n t A p p r e n t i c          e C o m m i t t e e a n d
L a r r y       G . D a v i s ,                 i n d i v i d u a l l y a n d a s a n                                                    a g e n t     a n d          e m p l o y e e            o f     t h e
U n i o n      t h e J o i n t                 A p p r e n t i c e C o m m i t t e e .

D O N A L D      L O U I S         W A M P ,            S R . ,          P r o         S e .




                                                                               O       P        I      N      I         O      N



                                                                                                                                                                                M c M u r r a y ,          J .



             T h i s       i s           a      w r o n g f u l                    d e a t h                a c t i o n .                      T h e       p l a i n t i f f s                   c h a r g e

g e n e r a l l y         t h a t            t h e      d e f e n d a n t s                         f a i l e d               t o          p r o v i d e        a         s a f e          p l a c e     f o r

t h e   d e c e d e n t            t o        w o r k         o r       w e r e            n e g l i g e n t                       o r      b r e a c h e d           a      c o n t r a c t           w i t h

t h e       d e c e a s e d          i n         f a i l i n g              t o            t r a i n              o r          s u p e r v i s e               h i m         w h i l e           h e     w a s

a t t e m p t i n g         t o      d o        t h e         w o r k        h e       w a s           a s s i g n e d .                       T h e    t r i a l            c o u r t         g r a n t e d

s u m m a r y          j u d g m e n t s                o r          m o t i o n s                    t o           d i s m i s s                i n       f a v o r             o f          a l l      t h e

d e f e n d a n t s .              T h i s            a p p e a l           r e s u l t e d .                           W e         a f f i r m        t h e          j u d g m e n t            o f     t h e

t r i a l      c o u r t .



                                                                                                F A C T S



             K e n c o          G r o u p ,            I n c . ,            ( K e n c o ) ,                   a t           t h e           t i m e     o f          t h e       a c c i d e n t           i n

q u e s t i o n         w a s       t h e         o w n e r           o f          a       p a r c e l               o f            l a n d      u p o n            w h i c h          a     b u i l d i n g

w a s   t o      b e      c o n s t r u c t e d .                        K e n c o              c o n t r a c t e d                        w i t h     M o r g a n              C o n s t r u c t i o n

C o m p a n y      ( M o r g a n )              t o      c o n s t r u c t                  a        w a r e h o u s e                     b u i l d i n g o n i t s                       p r o p e r t y .

M o r g a n      e n t e r e d               i n t o      a         s u b c o n t r a c t                     w i t h               B u r r o u g h s               M e t a l          B u i l d i n g s ,




                                                                                                       2
I n c . , ( B u r r o u g h s ) , t h e d e c e a s e d ' s e m p l o y e r , f o r i n s t a l l a t i o n o f t h e
                                                               1
r o o f       o n       t h e       b u i l d i n g .



              B u r r o u g h s                 s o u g h t           t o         o b t a i n             e m p l o y e e s             t o       w o r k            o n        t h e       K e n c o

P r o j e c t            f r o m         L o c a l          7 0 4           o f       t h e       B R I D G E ,              S t r u c t u r a l               a n d          O r n a m e n t a l

I r o n w o r k e r s              U n i o n            ( U n i o n ) .               T h e      U n i o n          a n d      i t s      e m p l o y e e s ,                  a g e n t s        a n d

o r g a n i z a t i o n s                   w i l l           b e           r e f e r r e d               t o       c o l l e c t i v e l y                    a s           t h e        " U n i o n

d e f e n d a n t s . "                    U n d e r           t h e          a p p l i c a b l e                 U n i o n          c o n t r a c t ,               i f        t h e       U n i o n

c o u l d            n o t       t i m e l y              p r o v i d e               w o r k e r s ,             t h e        e m p l o y e r              w a s            a l l o w e d          t o

d i r e c t l y              e m p l o y         w o r k e r s          w i t h o u t              U n i o n            i n t e r v e n t i o n .                    T h e         U n i o n      w a s

u n a b l e            t o        s u p p l y             w o r k e r s               f o r        B u r r o u g h s .                        B u r r o u g h s                h i r e d          t h e

d e c e a s e d ,              L a r r y         D e m p s e y ,              a n d       a d v i s e d            h i m       t o     g o       t o     t h e         U n i o n          s c h o o l

a n d        f i l l            o u t       t h e           n e c e s s a r y                  d o c u m e n t s               t o       a p p l y             f o r           t h e        u n i o n

a p p r e n t i c e s h i p                 p r o g r a m .                  T h e      d e c e a s e d             e v e n t u a l l y                w e n t t o t h e                  s c h o o l

a n d       o b t a i n e d             t h e       n e c e s s a r y                 a p p l i c a t i o n                 d o c u m e n t s ,            h o w e v e r ,                h e     d i d

n o t       r e t u r n          a l l          t h e      d o c u m e n t s              t o       t h e         U n i o n .



                  W h i l e        w o r k i n g               o n            t h e           K e n c o            p r o j e c t ,               t h e          d e c e a s e d                 f e l l

a p p r o x i m a t e l y                 3 5      f e e t          f r o m       t h e         r o o f         o n t o      t h e      f l o o r        o f         t h e         b u i l d i n g .

H e       d i e d        f r o m         t h e          i n j u r i e s           s u s t a i n e d                i n       t h e      f a l l .              A t         t h e        t i m e     o f

h i s       i n j u r y          a n d          d e a t h ,          t h e        d e c e a s e d               h a d       n o t      b e e n         a c c e p t e d               i n t o      t h e




              1
              T r a v e l e r s I n s u r a n c e C o m p a n y , t h e W o r k e r ' s C o m p e n s a t i o n c a r r i e r f o r B u r r o u g h s
w a s a l l o w e d t o i n t e r v e n e , h o w e v e r , t h e r e i s n o i s s u e r e l a t i n g t o T r a v e l e r s o n t h i s
a p p e a l .       ( R e l i a n c e I n s u r a n c e C o m p a n y w a s s u b s e q u e n t l y s u b s t i t u t e d i n         p l a c e o f
T r a v e l e r s . )

                                                                                                    3
a p p r e n t i c e                 p r o g r a m              a n d           h a d              n e v e r              a t t e n d e d               t h e           U n i o n ' s                a p p r e n -

t i c e s h i p          p r o g r a m .



             T h e           d e f e n d a n t ,                 D o n a l d                   L o u i s               W a m p ,          d / b / a            T h e             W a m p          A l l i a n c e

( W a m p )           w a s          e m p l o y e d                  t o          d o           t h e           a r c h i t e c t u r a l                          d r a w i n g s                f o r       t h e

b u i l d i n g .               T h e r e            w a s      n o         e x p r e s s                c o n t r a c t                b y      w h i c h          W a m p            w a s      r e q u i r e d

t o     p e r f o r m              a n y         o t h e r        d u t i e s .



             T h e            d e f e n d a n t ,                  L a r r y                   G .         D a v i s ,                 ( D a v i s )                w a s             s u e d        i n       h i s

i n d i v i d u a l                c a p a c i t y               a n d            a s           a n       a g e n t              a n d        e m p l o y e e                   o f       t h e       U n i o n .

A d d i t i o n a l l y ,                    t h e         p l a i n t i f f s                        s o u g h t ,             b y       a m e n d m e n t ,                    t o       m a k e         S t e v e

K i n g ,       i n d i v i d u a l l y                       a n d         a s          a n           a g e n t          o f         t h e       U n i o n ,               a          d e f e n d a n t         i n

t h i s      a c t i o n .                 M r .       K i n g          w a s            a l l e g e d l y                 a n         a g e n t        o f         t h e         U n i o n ' s            J o i n t

A p p r e n t i c e s h i p                   C o m m i t t e e                   o f      L o c a l             7 0 4 .              T h e      c o u r t           d e n i e d           t h e      m o t i o n

t o     a m e n d .



             T h e             d e f e n d a n t ,                     F r e e l a n d                         H a r r i s ,                  d / b / a               F r e e l a n d                 H a r r i s

C o n s u l t i n g                E n g i n e e r              w a s         v o l u n t a r i l y                        d i s m i s s e d                  b y       t h e            p l a i n t i f f s .

A l l       o t h e r          p a r t i e s                 m o v e d            e i t h e r                  f o r       s u m m a r y               j u d g m e n t                   p u r s u a n t         t o

R u l e       5 6 ,          o r       t o         d i s m i s s              p u r s u a n t                     t o       R u l e            1 2 ,          T e n n e s s e e                 R u l e s        o f

C i v i l      P r o c e d u r e .                         P u r s u a n t                t o          t h e       m o t i o n s ,                s u m m a r y                 j u d g m e n t s            w e r e

g r a n t e d          i n          f a v o r          o f        a l l            d e f e n d a n t s                     e x c e p t             t h e        U n i o n                d e f e n d a n t s .

T h e     c o m p l a i n t                a s       t o       t h e        U n i o n                 d e f e n d a n t s                w a s      d i s m i s s e d                    p u r s u a n t         t o




                                                                                                           4
                                                                                                                                                 2
R u l e           1 2 ,      T e n n e s s e e               R u l e s          o f       C i v i l               P r o c e d u r e .                        P l a i n t i f f s                      c h a r g e

t h a t      t h e          a c t i o n           o f   t h e             c o u r t       i n     d i s a l l o w i n g                    t h e           K i n g      a m e n d m e n t                     a n d

i n       d i s m i s s i n g                  t h e    c a s e             w a s        r e v e r s i b l e                  e r r o r .                    S p e c i f i c a l l y ,                        t h e

p l a i n t i f f s               p r e s e n t             t h e         f o l l o w i n g              i s s u e s            f o r        o u r           r e v i e w :



              I .             D   i   d t h e t r               i a l c o u r t e r r i n g r a n t i n g s u m m a r                                                     y         j     u   d   g   -
                              m   e   n t      f o r             d e f e n d a n t s   L o c a l    7 0 4   o f  I n t e r n                                                  a t i       o   n   a   l
                              B   r   o t h e r h o o          d o f B R I D G E , S t r u c t u r a l a n d O r n                                                            a m e       n   t   a   l
                              I   r   o n w o r k e r          s ; L a r r y D a v i s , i n d i v i d u a l l y a n d a                                                       s a        g   e   n   t
                              o   f       L o c a l           7 0 4 o f t h e I n t e r n a t i o n a l J o i n t                                                             a p p       r   e   n   -
                              t   i   c e s h i p c             o m m i t t e e , B r o t h e r h o o d o f B R I D G E ,                                                        S t      r   u   c   -
                              t   u   r a l a n d                  O r n a m e n t a l I r o n w o r k e r s a n d i n                                                        d e n       y   i   n   g
                              p   l   a i n t i f f s          ' m o t i o n t o a m e n d t h e c o m p l a i n t                                                              t o           a   d   d
                              S   t   e v e K i n g                a s a d e f e n d a n t ?

              I I .           D   i d t h e t                 r i a l c         o u r t e r r i n g r a n t i n g s u m m a r y j u d g -
                              m   e n t t o t                 h e o w n          e r o f t h e l a n d a n d b u i l d i n g , K e n c o
                              G   r o u p , I n             c . , o n             w h i c h t h e d e c e d e n t w a s w o r k i n g w h e n
                              h   e f e l l t                o h i s           d e a t h ?

                  I I I .     D   i   d         t h e t r i a         l   c o u r        t e r r                  i n        g r a n t i n g                 s u m m a r y          j     u   d   g   -
                              m   e   n   t        t o K i r        b y B u i            l d i n g                 S y     s t e m s , I n                c . , t h e               m     a   n   u   -
                              f   a   c   t    u r e r o f             t h e s            t r u c t           u r a      l s t e e l b                      u i l d i n g           b     e   i   n   g
                              c   o   n   s    t r u c t e d         b y t h e                d e c e          a s e        d a n d o t h                  e r s , o n              w     h   i   c   h
                              t   h   e       d e c e a s e d         a n d o t            h e r s ,             w e      r e w o r k i n g                   a t t h e o             f       h   i   s
                              d   e   a   t    h ?

                  I V .       D   i   d t h        e    t   r i a l c o              u r t         e r r i n g r a n t                   i n     g          s u m m a r y j u d g -
                              m   e   n t (        m o t    i o n t o                 d i s      m i s s ) t o t h e                         d   e f       e n d a n t D o n a l d
                              L   o   u i s         W a m    p , d / b              / a         t h e W a m p A l l                       i a      n c      e , t h e n a m e d
                              a   r   c h i t     e c t       o n t h e                p r o      j e c t ( K e n c o B                    u i      l d      i n g ) ?

                                                                            S T A N D A R D             O F         R E V I E W



                              T h e           s t a n d a r d s             g o v e r n i n g             a        r e v i e w       o f         a t r i a l c o u r t ' s                                g r a n t

o f       s u m m a r y           j u d g m e n t             a r e          w e l l - s e t t l e d :




              2
              A       t h i r d p a r t y c o m p l a i n t b y K e n c o a g a i n s t                                    M o r g a n     a n d          B u r r o u g h s        w a s          d i s m i s s e d
a s   b e i n g        m o o t a f t e r t h e d i s m i s s a l o f K e n c o .

                                                                                                    5
                                 T e n n . R . C i v . P . 5 6 . 0 3 p r o v i d e s t h a t s u m m a r y j u d g                                                     m e n t
          i   s        o n      l y a p p r o p r i a t e w h e r e : ( 1 ) t h e r e i s n o g e n u i n e i                                                          s s u e
          w   i   t     h        r e g a r d t o t h e m a t e r i a l f a c t s r e l e v a n t t o t h e c                                                           l a i m
          o   r           d e      f e n s e c o n t a i n e d i n t h e m o t i o n , B y r d v . H a l l ,                                                             8 4 7
          S   .   W     . 2      d 2 0 8 , 2 1 0 ( T e n n . 1 9 9 3 ) ; a n d ( 2 ) t h e m o v i n g p a r t                                                          y i s
          e   n   t     i t      l e d t o a j u d g m e n t a s a m a t t e r o f l a w o n t h e u n                                                                 d i s -
          p   u   t     e d           f a c t s .        A n d e r s o n v . S t a n d a r d R e g i s t e r C o . ,                                                     8 5 7
          S   .   W     . 2      d 5 5 5 , 5 5 9 ( T e n n . 1 9 9 3 ) .             T h e m o v i n g p a r t y h a s                                                   t h e
          b   u   r     d e      n       o f      p r o v i n g      t h a t i t s    m o t i o n   s a t i s f i e s t                                                h e s e
          r   e   q     u i      r e m e n t s .          D o w n e n v . A l l s t a t e I n s . C o . , 8 1 1 S .                                                    W . 2 d
          5   2   3     ,        5 2 4 ( T e n n . 1 9 9 1 ) .

                                T h   e     s     t a n d a r d s g o v e r n            i n g t h e a s s e s s                    m e   n t o f e v i d e n                     c e
          i   n           t h    e     s u      m m a r y j u d g m e n t                   c o n t e x t a r e a                    l s    o w e l l e s t a                     b -
          l   i   s     h e     d .       C      o u r t s m u s t v i e w                  t h e e v i d e n c e i                  n     t h e l i g h t m o                    s t
          f   a   v     o r     a b  l e          t o t h e n o n m o v i n              g p a r t y a n d m u                      s t      a l s o d r a w a                    l l
          r   e   a     s o     n a  b l e            i n f e r e n c e s i n                t h e n o n m o v i n g                     p a r t y ' s f a v o                    r .
          B   y   r     d ,         8 4 7            S . W . 2 d a t 2 1 0                - 1 1 .         C o u r t s                 s h o u l d g r a n t                         a
          s   u   m     m a     r y       j     u d g m e n t        o n l y  w            h e n     b o t h     t h e                  f a c t s     a n d  t                    h e
          c   o   n     c l     u s i o n         s t o b e d r a w n f                  r o m t h e f a c t s                      p e r m i t a r e a s o                       n -
          a   b   l     e       p e r s o         n t o r e a c h o n l y                    o n e c o n c l u s i o                n .        I d .

C a r v e l l           v .        B o t t o m s ,            9 0 0      S . W . 2 d         2 3 ,         2 6       ( T e n n .         1 9 9 5 ) .



          T h e             s t a n d a r d s           o f      r e v i e w        f o r      a         t r i a l         c o u r t ' s      a c t i o n        o n          a       m o t i o n

t o   d i s m i s s                a r e        l i k e w i s e          w e l l - s e t t l e d .                     W h e n      c o n s i d e r i n g              a          R u l e         1 2

m o t i o n       t o           d i s m i s s ,         w e      a r e     r e q u i r e d               t o      a c c e p t      t h e      a l l e g a t i o n s                       o f   t h e

c o m p l a i n t               a s        t r u e .      G r e e n h i l l            v .         C a r p e n t e r ,             7 1 8       S . W . 2 d        2 6 8               ( T e n n .

1 9 8 6 ) .           O u r           s c o p e        o f        r e v i e w          i s         d e           n o v o       w i t h       n o       p r e s u m p t i o n                      o f

c o r r e c t n e s s .                    M o n t g o m e r y            v .    M a y o r                o f       t h e       C i t y       o f      C o v i n g t o n ,                      7 7 8

S . W . 2 d       4 4 4            ( T e n n .         A p p .        1 9 8 8 ) .



                                T h e s o l e p u r p o s e o f a T e n n . R .                                                    C i v . P .              1 2 . 0    2 (        6   )
          m   o   t     i   o   n t o d i s m i s s i s t o t e s t t h e l e g a l s                                               u f f i c i e n       c y o f         t       h   e
          c   o   m     p   l   a i n t . S a n d e r s v . V i n s o n , 5 5 8 S . W . 2                                          d 8 3 8 , 8          4 0 ( T        e n        n   .
          1   9   7     7   )   ; H o l l o w a y v . P u t n a m C o u n t y , 5 3 4                                                   S . W . 2 d        2 9 2 ,        2       9   6
          (   T   e     n   n   . 1 9 7 6 ) . T h e s e m o t i o n s a r e n o t f a v o                                             r e d , s e e          M o o r    e         v   .
          B   e   l     l   ,     1 8 7 T e n n . 3 6 6 , 3 6 9 , 2 1 5 S . W . 2 d 7 8 7                                            , 7 8 9 ( 1         9 4 8 ) ,        a       n   d
          a   r   e         n   o w r a r e l y g r a n t e d i n l i g h t o f t h e                                                  l i b e r a l        p l e a    d i        n   g

                                                                                               6
            s   t    a       n d a    r d s i n t h e       T e n n e s   s e     e   R u l      e s o f C        i v      i l     P r o       c e d     u r e . S e            e
            B   a    r       i s h      v . M e t r o p   o l i t a n       G o    v ' t ,          6 2 7 S .    W .     2 d      9 5 3    ,       9   5 4 ( T e n n            .
            C   t    .         A p   p . 1 9 8 1 ) ;      5 A C h a r       l e    s A .           W r i g h t       &      A r   t h u    r       R   . M i l l e r            ,
            F   e    d       e r a    l P r a c t i c e      & P r o c     e d    u r e §         § 1 3 5 6        &      1 3 5     7 (        2 d      e d . 1 9 9 0           )
            (   "    W       r i g    h t & M i l l e      r " ) .


                                   T e n n . R . C i v . P . 1 2 . 0 2 ( 6 ) m o t i o n s a r e n o t d e s i g n                                                          e d
            t   o            c o r r e c t i n a r t f u l l y w o r d e d p l e a d i n g s . W r i g h t & M i l l                                                        e r
            §            1     3 5 6 , a t 2 9 6 . A n d s o a c o m p l a i n t s h o u l d n o t b e d i                                                                  s -
            m   i    s       s e d , n o m a t t e r h o w p o o r l y d r a f t e d , i f i t s t a t e s                                                                    a
            c   a    u        s e o f a c t i o n . P a s c h a l l ' s , I n c . v . D o z i e r , 2 1 9 T e n                                                             n .
            4   5    ,          5 0 - 5 1 , 4 0 7 S . W . 2 d 1 5 0 , 1 5 2 ( 1 9 6 6 ) ; C o l l i e r v . S l a y d                                                       e n
            B   r    o       s . L t d . P a r t n e r s h i p , 7 1 2 S . W . 2 d 1 0 6 , 1 0 8 ( T e n n . C                                                              t .
            A   p    p       . 1 9 8 5 ) . D i s m i s s a l u n d e r T e n n . R . C i v . P . 1 2 . 0 2 ( 6 )                                                            i s
            w   a    r       r a n t e d o n l y w h e n n o s e t o f f a c t s w i l l e n t i t l e t                                                                    h e
            p   l    a       i n t i f f t o r e l i e f , P e m b e r t o n v . A m e r i c a n D i s t i l l                                                              e d
            S   p    i        r i t s C o . , 6 6 4 S . W . 2 d 6 9 0 , 6 9 1 ( T e n n . 1 9 8 4 ) , o r w h                                                               e n
            t   h    e          c o m p l a i n t i s t o t a l l y l a c k i n g i n c l a r i t y a n d s p e c i f i                                                     c -
            i   t    y       . S m i t h v . L i n c o l n B r a s s W o r k s , I n c . , 7 1 2 S . W . 2 d 4 7                                                            0 ,
            4   7    1           ( T e n n . 1 9 8 6 ) .

                                   W h i l e i t i s n o t o u r r o l e t o c r e a t e c l a i m s w h e r e                                                      n   o   n   e
            e   x    i       s t , D o n a l d s o n v . D o n a l d s o n , 5 5 7 S . W . 2 d 6 0 , 6 2 ( T                                                        e   n   n   .
            1   9    7       7 ) , w e m u s t a l w a y s l o o k t o t h e s u b s t a n c e o f a p l e a                                                        d   i   n   g
            r   a    t       h e r t h a n t o i t s f o r m . U s r e y v . L e w i s , 5 5 3 S . W . 2 d                                                          6   1   2   ,
            6   1    4           ( T e n n . C t . A p p . 1 9 7 7 ) . T h u s , w h e n a c o m p l a i n                                                      t           i   s
            t   e    s       t e d b y a T e n n . R . C i v . P . 1 2 . 0 2 ( 6 ) m o t i o n t o d i s m                                                          i s     s   ,
            w   e              m u s t t a k e a l l t h e w e l l - p l e a d e d , m a t e r i a l f a c                                                          t u     a   l
            a   l    l       e g a t i o n s a s t r u e , a n d w e m u s t c o n s t r u e t h e c o m p l                                                        a i     n   t
            l   i    b       e r a l l y i n t h e p l a i n t i f f ' s f a v o r . L e w i s v . A l l e n ,                                                        6     9   8
            S   .    W       . 2 d 5 8 , 5 9 ( T e n n . 1 9 8 5 ) ; H o l l o w a y v . P u t n a m C o u                                                          n t     y   ,
            5   3    4          S . W . 2 d a t 2 9 6 ; L i l l y v . S m i t h , 7 9 0 S . W . 2 d 5 3 9 ,                                                           5     4   0
            (   T    e       n n . C t . A p p . 1 9 9 0 ) .

D o b b s       v .            G u e n t h e r ,    8 4 6     S . W . 2 d             2 7 0      ( T e n n .       A p p .          1 9 9 2 ) .



                                                             T H E    U N I O N               D E F E N D A N T S



            T h e p l a i n t i f f s h a v e m a d e a m u l t i p l i c i t y o f a l l e g a t i o n s a g a i n s t

t h e   U n i o n                d e f e n d a n t s .        I n    s u m            a n d      s u b s t a n c e ,              h o w e v e r ,           t h e           a l l e g a -

t i o n s           c a n            b e    s u m m a r i z e d       a s             c h a r g i n g          t h e        U n i o n              d e f e n d a n t s              i n -


                                                                                          7
d i v i d u a l l y                   o r       c o l l e c t i v e l y                         w i t h              f a i l i n g                 t o      p r o v i d e                    t h e       d e c e d e n t

w i t h         a       s a f e              p l a c e           t o         w o r k             o r          n e g l i g e n t                     b r e a c h              o f         a           c o l l e c t i v e

b a r g a i n i n g                   a g r e e m e n t                    ( c o n t r a c t )                      i n       f a i l i n g                t o       p r o p e r l y                    t r a i n           o r

o t h e r w i s e                  p r e v e n t             t h e         d e c e d e n t               f r o m            u n d e r t a k i n g                   d u t i e s f o r w h i c h                             h e

w a s       n o t            q u a l i f i e d .                       O u r         i n q u i r y                   i s          w h e t h e r             t h e          U n i o n                 d e f e n d a n t s

w e r e      u n d e r               a n y          d u t y          t o         p r o v i d e            a          s a f e         p l a c e             o r      i n s u r e                t h a t           a     s a f e

p l a c e           w a s       p r o v i d e d                f o r        t h e         d e c e a s e d                   t o      w o r k .             A f t e r           o u r           e x a m i n a t i o n

o f     t h e          r e l e v a n t                a u t h o r i t i e s ,                      w e          a r e          o f        t h e          o p i n i o n             t h a t             t h e         U n i o n

d e f e n d a n t s                  w e r e          u n d e r            n o      s u c h            d u t y             u n d e r             t h e     c i r c u m s t a n c e s                           o f     t h i s

c a s e .              A s         n o t e d          b y       t h e            a p p e l l a n t s ,                      t h e         U n i o n          d e f e n d a n t s                       r e l y         u p o n

T h o m p s o n                v .          S u p e r i o r                 F i r e p l a c e                       C o . ,          9 3 1           F . 2 d         3 7 2           ( 6 t h             C i r c u i t ,

1 9 9 1 ) .                   A p p e l l a n t s                    i n s i s t            t h a t                 t h e          c a s e           u n d e r             c o n s i d e r a t i o n                        i s

d i s t i n g u i s h a b l e f r o m T h o m p s o n , h o w e v e r , t h e a p p e l l a n t s h a v e a l l e g e d

n o     f a c t s            i n       t h e         c o m p l a i n t               w h i c h ,               i n         o u r       o p i n i o n ,               w o u l d                e x c l u d e            t h i s

c a s e             f r o m          t h e           o p e r a t i o n                    o f           t h e              r u l e s              e n u n c i a t e d                    i n           T h o m p s o n .

F u r t h e r ,                t h e          a p p e l l a n t s                   d o         n o t         c i t e             a n y           a u t h o r i t y                t o         d e m o n s t r a t e

t h a t      T h o m p s o n                   i s          i n a p p l i c a b l e                     i n          t h i s         c a s e .



             I n             T h o m p s o n ,                 t h e             p l a i n t i f f                    w a s          i n j u r e d                w h i l e              w o r k i n g                o n     a

h y d r a u l i c                  p r e s s          b r a k e             a t       t h e            S u p e r i o r                 F i r e p l a c e                   C o m p a n y                 i n         U n i o n

C i t y ,           T e n n e s s e e .                      A m o n g            o t h e r s ,               t h e          d e f e n d a n t                   s u e d       t h e            S h e e t            M e t a l

W o r k e r s               I n t e r n a t i o n a l                       A s s o c i a t i o n ,                         A F L - C I O ,                N o .       4 .           T h e             U n i o n ,          i n

T h o m p s o n ,                   f i l e d           a        m o t i o n               f o r              s u m m a r y                j u d g m e n t .                        T h e              p l a i n t i f f

a r g u e d            t h a t              t h e      U n i o n ' s                 s u m m a r y                   j u d g m e n t                  m o t i o n             s h o u l d               n o t          h a v e

b e e n      g r a n t e d                   b e c a u s e             t h e         U n i o n            h a d             b o t h          a       c o m m o n           l a w             a n d       c o n t r a c -

                                                                                                                8
t u a l      d u t y         t o      p r o v i d e             t h e            p l a i n t i f f             w i t h            a     s a f e          w o r k i n g           e n v i r o n m e n t .

T h e       D i s t r i c t            C o u r t           f o u n d                t h a t ,          u n d e r                T e n n e s s e e             L a w ,            " t h e          d u t y        t o

f u r n i s h          a n         e m p l o y e e          a          r e a s o n a b l e                   s a f e         p l a c e            t o      w o r k         i s      t h e          d u t y       o f

t h e     e m p l o y e r ,              a n d       t h a t                t h e         d u t y      i s      ' p e r s o n a l ,                      c o n t i n u o u s ,                   a n d      n o n -

d e l e g a b l e . ' "                    C i t i n g                 H a m i l t o n                v .        B e a n ,               7 4 5           F . 2 d       1 0 3 4         ( 6 t h            C i r .

1 9 8 4 )       a n d         O v e r s t r e e t                     v .         N o r m a n ,             3 1 4          S . W . 2 d             4 7      ( T e n n .            A p p .           1 9 5 7 ) .

T h o m p s o n ,            i n       d u e      c o u r s e                   m a d e       i t s         w a y         t o         t h e       S i x t h         C i r c u i t            C o u r t           o f

A p p e a l s .                T h e       S i x t h              C i r c u i t                c i t e d                I B E W ,             A F L - C I O          v .         H e c h l e r ,               4 8 1

U . S .      8 5 1       ( 1 9 8 7 )             a n d          q u o t e d                t h e r e f r o m               a s         f o l l o w s :



                       U n d e r t h e c o m m o n l a w . . . i t i s t h e e m p l o y e r , n o t a
             l a b o r     u n i o n  t h a t  o w e s  e m p l o y e e s a  d u t y    t o  e x e r c i s e
             r e a s o n a b l e c a r e i n p r o v i d i n g a s a f e w o r k p l a c e .

                                                                            *                  *                    *                    *

                       A n o t h e r p a r t y , s u c h a s a l a b o r u n i o n , o f c o u r s e , m a y
             a s s u m e a r e s p o n s i b i l i t y t o w a r d s e m p l o y e e s b y a c c e p t i n g a
             d u t y o f c a r e t h r o u g h a c o n t r a c t u a l a r r a n g e m e n t .

                                                                            *                  *                    *                     *

                       R e s p o n d e n                 t ' s   a l l e g a t i o n s o f   n e g l i g e n c e   a s s u m e
             s i g n i f i c a n c e i                   f — a n d o n l y i f — t h e U n i o n , i n f a c t , h a d
             a s s u m e d t h e d u                     t y o f c a r e t h a t t h e c o m p l a i n t a l l e g e s t h e
             U n i o n b r e a c h e d                   .

H e c h l e r ,          4 8 1         U . S .       a t          3 5 9 - 6 1 .



             T h o m p s o n              f u r t h e r                 s t a t e d ,                c i t i n g                v a r i o u s             a u t h o r i t i e s                    o m i t t e d

h e r e ,       t h a t            " [ i ] f       a n           e m p l o y e e                   c l a i m s            t h a t             a    u n i o n         o w e s         h i m           a    m o r e

f a r - r e a c h i n g                 d u t y ,               h e             m u s t        b e          a b l e             t o           p o i n t       t o          l a n g u a g e               i n       a

c o l l e c t i v e                b a r g a i n i n g                 a g r e e m e n t                s p e c i f i c a l l y                          i n d i c a t i n g               a n       i n t e n t


                                                                                                        9
t o      c r e a t e                          o b l i g a t i o n s                  e n f o r c e a b l e                      a g a i n s t               t h e               u n i o n               b y          t h e

i n d i v i d u a l                         e m p l o y e e s . "                 ( E m p h a s i s              o u r s . )               I n          t h i s          c a s e        t h e                p l a i n -

t i f f s            n e i t h e r                        a l l e g e d            n o r        d e m o n s t r a t e d                      t h a t                 s u c h        a        p r o v i s i o n

e x i s t e d                   i n          t h e         c o l l e c t i v e               b a r g a i n i n g                 a g r e e m e n t                    m a t e r i a l                  t o         t h i s
            3
c a s e .



            W e                c o n c u r               w i t h      t h e        a c t i o n          o f        t h e         t r i a l             c o u r t          i n       g r a n t i n g                  t h e

s u m m a r y                  j u d g m e n t                i n     f a v o r        o f      t h e          U n i o n         d e f e n d a n t s .                          S i n c e         t h e            s a m e

d i s p o s i t i o n                         w o u l d         h a v e          r e s u l t e d          h a d         t h e       p l a i n t i f f s                   b e e n       a l l o w e d                  t o

a m e n d       t h e i r                    c o m p l a i n t             t o      n a m e          S t e v e        K i n g        a s         a      d e f e n d a n t ,                 w e         f i n d        n o

e r r o r           i n              t h e        c o u r t ' s           a c t i o n          i n       d e n y i n g             t h e             a m e n d m e n t .



                                                                                   K E N C O          G R O U P ,              I N C .



            A s                h e r e i n b e f o r e                   n o t e d ,          K e n c o           G r o u p ,            I n c . ,             i s      t h e       o w n e r                o f     t h e

p a r c e l                    o f           l a n d           u p o n           w h i c h            t h e          w a r e h o u s e                    b u i l d i n g                w a s                   b e i n g

c o n s t r u c t e d .                                K e n c o       c o n t r a c t e d                w i t h             M o r g a n             w h e r e b y              M o r g a n                 w a s     t o

c o n s t r u c t                       t h e         b u i l d i n g .              T h e      b a s i c            i s s u e           h e r e         i s         w h e t h e r            K e n c o              c a n

b e      h e l d                      l i a b l e             f o r       i n j u r i e s                t o         t h e         e m p l o y e e s                     o f        M o r g a n ,                    t h e


            3
              I t    s h o u l d    b e    n o t e d    t h                         a t    a s     h e r e i n b e f o r e     s t a t e d ,  w e  m u s t  t a k e    a l l t h e
w e l l - p l e a d e d ,    m a t e r i a l    f a c t u a                        l     a l l e g a t i o n s     a s     t r u e ,    a n d  w e  m u s t  c o n s t r u e t h e
c o m p l a i n t l i b e r a l l y i n t h e p l a                                 i n t i f f ' s f a v o r .        W e a r e n o t a t l i b e r t y , h o w e v e r , t o
a c c e p t a s t r u e c o n c l u s o r y a l l e                                g a t i o n s s u c h a s t h e f o l l o w i n g :

                                         T h a t         a t a l l t i m e s r e l a t i v e                      h e r e t     o , t h e d u l y ( s i c ) [ d u t y ]                                 o    f
            s   a    f    e     t y       i n s t     r u c t i o n , d i r e c t i o n a n d s u                p e r v i    s i o n o n t h e a f o r e m e n t i o n e d                        j    o    b
            s   i    t    e            w a s      t     h a t     o f    t h e   D e f e n d a n t             L o c a l          7 0 4 ,      o r    a l t e r n a t i v e l y ,                  t    h    e
            D   e    f     e     n    d a n t         C h a t t a n o o g a     I r o n w o r k e r s               J A C .            T h a t     s a i d     L o c a l    7 0 4                  a    n    d
            C   h    a    t     t    a n o o g a           I r o n w o r k e r s J A C b r e a c h              e d s a        i d d u t i e s , w h i c h c o n s t i t u                         t    e    d
            n   e    g    l     i    g e n c e         a n d p r o x i m a t e l y c a u s e d t                 h e P l      a i n t i f f ' s d e c e d e n t ' s f a l l                        a    n    d
            s   u    b    s     e    q u e n t         d e a t h .

                                                                                                          1 0
c o n t r a c t o r .                            T h e         g e n e r a l                 r u l e       i s         s t a t e d               i n      J o h n s o n             v .          E m p e ,                  I n c . ,

e t   a l . ,             8 3 7               S . W . 2 d                  6 2         ( T e n n .       A p p .         1 9 9 2 ) :



                                    A    n           o w n e r                 o f     p r e m i s e s w h               o     e m p l o y s                   a c o n t r a c                  t o r               t   o
             p    e   r f       o r      m         w o r k o           n          t h e p r o p e r t y ,                 b u t w h o r                    e m a i n s i n c                     o n t          r   o   l
             o    f     t      h e           p   r e m i s e       s             w h e r e t h e w o r k                   i s b e i n g                     d o n e , o w e s                    t o           t   h   e
             e    m   p l       o y       e e       s o f t                h    e c o n t r a c t o r a                     d u t y t o                   e x e r c i s e o r                    d i n          a   r   y
             c    a   r e         i      n        t h e m a        n           a g e m e n t o f t h e                    p r e m i s e s                   i n o r d e r t o                       a v         o   i   d
             e    x   p o       s i        n g         t h e e             m    p l o y e e s t o a n                    u n r e a s o n a                b l e r i s k o f                         h a         r   m   .

                                    I f , h o w e                v e r , t h e c o n t r a c t o r h a d                                             c o m    p l       e t e c       o n       t r o       l       o   f
             t    h   e p            r e m i s e s                 w h e r e t h e a c c i d e n t o c c                                          u r r e        d        a n d     t h       e o       w       n   e   r
             h    a   d r             e t a i n e d                  n o c o n t r o l o f t h a t p a                                              r t       o f           t h e        p     r e m    i       s   e   s
             e    x   c e p         t t o t h e                     e x t e n t o f d e t e r m i n i n g i                                        f t h         e       w o r k       w a       s b    e       i   n   g
             p    e   r f o         r m e d a c c                o r d i n g t o t h e c o n t r a c t ,                                              t h e    n        t h e o       w n       e r     o       w   e   s
             n    o     d u         t y o f c a                   r e t o t h e e m p l o y e e s o f                                               t h e          c   o n t r a     c t       o r .

                                    T     h e r u l              e m a y                     b e        m o r e c o n c               i s        e l y s t a t e d .                     T h e l a w
              p   l   a   c     e   s       t h e d u             t y u p o n                  t h e       p e r s o n i n                 c      o n t r o l o f p r                e m i s e s t o
              e   x   e   r     c   i     s e r e a s              o n a b l e                a n d       o r d i n a r y            c a        r e , u n d e r t h                  e c i r c u m -
              s   t   a   n     c   e     s , n o t                  t o c a u                s e      i n j u r y t o                   o     n e l a w f u l l y                     u p o n t h e
              p   r   e   m     i   s     e s . S e e                 R u t h v             . R u        t h , 3 7 2 S .               W .        2 d 2 8 5 , ( T e n                n . 1 9 6 3 ) .

J o h n s o n             v .            E m p e ,             8 3 7                 S . W . 2 d       6 2 ,      6 5 .



             I n              t h i s                c a s e ,                 t h e       r e c o r d           c l e a r l y                 r e f l e c t s               t h a t            M o r g a n ,                   t h e

c o n t r a c t o r                      w a s         i n      c o n t r o l                 o f      t h e      p r e m i s e s .                       K e n c o         d i d            n o t          r e m a i n           i n

c o n t r o l             o f                t h e         p r e m i s e s                  w h e r e          t h e         w o r k           i s        b e i n g          d o n e            i n             a       m a n n e r

s u f f i c i e n t                      t o          i m p o s e                    l i a b i l i t y          o n      t h e           t h e o r y             o f       c o n t r o l .



             J o h n s o n                           v .         E m p e ,                  s u p r a ,           d o e s                n o t           a d d r e s s                t h e                 i s s u e             o f

c i r c u m s t a n c e s                               i n v o l v i n g                      h a z a r d o u s                   o r           d a n g e r o u s                   a c t i v i t i e s                          o r

w h e t h e r ,                u n d e r                   c i r c u m s t a n c e s                     w h e r e            h a z a r d o u s                  o r       d a n g e r o u s                        a c t i v i -

t i e s      a r e             b e i n g               c o n d u c t e d ,                     t h e      d u t y            o f     t h e             l a n d o w n e r            w a s             d e l e g a b l e .

I n       C o o p e r                   v .          M e t r o p o l i t a n                        G o v e r n m e n t ,                  e t c . ,            6 2 8        S . W . 2 d                3 0             ( T e n n .

                                                                                                                 1 1
A p p .   1 9 8 1 ) ,                    J u d g e    C a n t r e l l      i n    a n      e x c e l l e n t      a n d         s c h o l a r l y           o p i n i o n

c l e a r l y         e n u n c i a t e d              t h e   r u l e      a p p l i c a b l e       h e r e .           W e     t a k e      t h e        l i b e r t y

o f   q u o t i n g                a t      s o m e    l e n g t h      f r o m    t h e     o p i n i o n :



                                      A s s u m i n g       t h a t   w o r k      i n v o l v e d      i n       t h i s       c a s e    w                a s
          i   n   h   e r             e n t l y d a n g e r o u s a n d c o n c e d i n g t h a t a n e m p l o y e r m                                     a y
          n   o   t     c           o n t r a c t a w a y h i s l i a b i l i t y t o t h e g e n e r a l p u b l i c f                                     o r
          h   a   r   m                 c a u s e d     i n     t h e   p e r f o r m a n c e      o f      t h a t      a c t i v i t y ,                    a
          q   u   e   s t             i o n r e m a i n s a s t o w h e t h e r t h a t l i a b i l i t y e x t e n d s                                     t o
          e   m   p   l o             y e e s o f t h e c o n t r a c t o r . ( E m p h a s i s i n o r i g i n a l                                         . )
          S   o   m   e              c o u r t s h a v e h e l d a n e m p l o y e r l i a b l e t o t h e e m p l o y                                      e e
          o   f       a               c o n t r a c t o r f o r i n j u r i e s a r i s i n g i n t h e p e r f o r m a n                                   c e
          o   f       i n             h e r e n t l y d a n g e r o u s w o r k . S c h u l t z & L i n d s e y C o n s t                                   r .
          C   o   .               v . E r i c k s o n , 3 5 2 F . 2 d 4 2 5 ( 8 t h C i r . 1 9 6 5 ) ; C h i c a                                           g o
          E   c   o n           o m i c F u e l G a s C o . v . M y e r s , 1 6 8 I l l . 1 3 9 , 4 8 N . E .                                               6 6
          (   1   8 9           7 ) ; M a l l o r y v . L o u i s i a n a P u r e I c e & S u p p l y C o . , 3                                             2 0
          M   o   .               9 5 , 6 S . W . 2 d 6 1 7 ( 1 9 2 8 ) . O t h e r c o u r t s h a v e m a d e                                               a
          d   i   s t           i n c t i o n b e t w e e n t h e p u b l i c a t l a r g e a n d t h e e m p l o y e                                       e s
          o   f                t h e           c o n t r a c t o r .     I n    t h o s e      s t a t e s       t h e       e m p l o y e r                ' s
          l   i   a    b         i l i t y i s o n l y t o m e m b e r s o f t h e g e n e r a l p u b l i c a                                              n d
          d   o   e   s             n o t e x t e n d t o e m p l o y e e s o f t h e c o n t r a c t o r . C o r b a n                                     v .
          S   k   e   l         l y O i l C o . , 2 5 6 F . 2 d 7 7 5 ( 5 t h C i r . 1 9 5 8 ) ; H u r s t                                                 v .
          G   u   l   f             O i l C o r p . , 2 5 1 F . 2 d 8 3 6 ( 5 t h C i r . ) , c e r t d e n i e d , 3                                       5 8
          U   .   S   .                8 2 7 , 7 9 S . C t . 4 4 , 3 L . E d . 2 d 6 6 ( 1 9 5 8 ) ; W e l k e r                                            v .
          K   e   n   n         e c o t t C o p p e r C o . , 1 A r i z . A p p . 3 9 5 , 4 0 3 P . 2 d 3                                                   3 0
          (   1   9   6         5 ) ; E p p e r l y v . S e a t t l e , 6 5 W a s h . 2 d 7 7 7 , 3 9 9 P . 2 d 5                                           9 1
          (   1   9   6         5 ) .

                                    T h i s      q u e s t i o n     a p p a r e n t l y  h a s    n o t   b e e n                              d e c i   d e d
          d   i   r   e        c t l y i n T e n n e s s e e a l t h o u g h a u t h o r i t y f o r t h                                 e        l a t   t e r
          p   o   s   i        t i o n c a n b e f o u n d i n t h e c a s e o f J o n e s v .                                                C i t y       o f
          D   y   e   r        s b u r g , 5 9 T e n n . A p p . 3 5 4 , 4 4 0 S . W . 2 d 8 0 9 ( 1                                      9 6 7 ) .         I n
          t   h   a   t              c a s e a n e m p l o y e e o f a s u b c o n t r a c t o r w a s                                         i n j u    r e d
          w   h   i   l        e        w o r k i n g     o n    p o w e r     l i n e s o w n e d     b y  t h e                            C i t y        o f
          D   y   e   r        s b u r g . I n t h a t c a s e t h e a l l e g a t i o n s a g a i n s t                                   t h e C        i t y
          w   e   r   e            t h a t i t h a d n o t p r o v i d e d t h e w o r k m a n a s a f e                                    p l a c e       i n
          w   h   i   c        h t o w o r k a n d n o t t h a t i t h a d a d u t y t o t h e                                                 w o r k    m a n
          o   f            t     h e s u b c o n t r a c t o r b a s e d o n t h e i n h e r e n t l y d                                  a n g e r       o u s
          n   a   t u          r e o f t h e w o r k . H o w e v e r , t h e C o u r t o f A p                                          p e a l s           i n
          r   e   v e          r s i n g a j u d g m e n t f o r t h e w o r k m a n a g a i n s t                                       t h e C          i t y
          s   a   i d          :

                                           W e h o l d t h a t t h e                       C i t y o f D y e r s b u r g w a s n o t
                                 o b l i g a t e d      u n d e r i t s                     c o n t r a c t   n o r    u n d e r     i t s
                                 n o n d e l e g a b l e d u t y a s a                     s u p p l i e r o f e l e c t r i c i t y t o

                                                                                    1 2
                             s   u   p   e r v i s e t h e p e r f o r m a n c e                              o f t h e c o n t r a c t                   b y S      a   fe      c    o
                             a   n   d      i t s e m p l o y e e s s o a s                                  t o p r e v e n t t h e                     e m p l     o   ye      e    s
                             b   e   i   n g i n j u r e d b y t h e i r                                   o w n n e g l i g e n c e .                     I t       w   ou      l    d
                             h   a   v   e b e e n i m p r a c t i c a l a                                 n d w o u l d h a v e                       i n e         f   fe      c    t
                             n   e   g   a t i v e d     t h e    v e r y   c o n                           t r a c t      w h i c h      i        t           a w   a   rd      e    d
                             B   r   a   y t o n f o r t h e C i t y o f                                        D y e r s b u r g t o                   h a v e          be      e    n
                             r   e   q   u i r e d t o f u r n i s h m e n                                    t o s u p e r v i s e a                 l l o          f t         h    e
                             p   h   a   s e s o f t h e e l e c t r i c a l                                    w o r k b e i n g d o                n e b           y t         h    e
                             s   u   b   c o n t r a c t o r   S a f e c o   s o                               a s     t o    p r e v e n t                 S a f     e c o      '    s
                             e   m   p   l o y e e s f r o m i n j u r i n g t                              h e m s e l v e s .

            5 9         T e n n .           A p p .      a t          3 9 2 - 9 3 ,        4 4 0       S . W . 2 d        a t      8 2 6 .

                               W e t h i n k t h i s i s a u t h o                                      r i t y f o r t h e r u l e o f n                                    o n -
            l   i   a    b i l i t y o f a n e m p l o y e r t o                                           e m p l o y e e s o f a c o n t r a c                             t o r
            e   v   e    n t h o u g h t h e c o n t r a c t i n v o                                 l v e s w o r k t h a t i s i n h e r e n                               t l y
            o   r          i n t r i n s i c a l l y d a n g e r o u s .                                  W e a l s o t h i n k t h i s i s                                  t h e
            p   r   e    f e r a b l e r u l e . O t h e r w i s e , a                                 n e m p l o y e r h a v i n g w o r k t o                               b e
            p   e   r    f o r m e d o f a n i n h e r e n t l y d                                   a n g e r o u s n a t u r e a n d w i s h                               i n g
            t   o       e m p l o y a c o n t r a c t o r s k i l l e                                 d i n t h e p e r f o r m a n c e o f s                                u c h
            w   o   r    k i n o r d e r t o m i n i m i z e t                                       h e d a n g e r t o t h e p u b l i c                                     a t
            l   a   r    g e w o u l d n e v e r t h e l e s s b e                                       l i a b l e t o t h e e m p l o y e e s                               o f
            t   h   e          c o n t r a c t o r      f o r      t h e       c                     o n t r a c t o r ' s        n e g l i g e n c e .                          A
            h   o   m     e o w n e r      w o u l d      b e     l i a b l e                                t o     t h e  e m p l o y e e s       o f                        a n
            e   l   e    c t r i c a l        c o n t r a c t o r        f o r                               f a i l u r e   t o      i n s p e c t                          t h e
            e   q   u    i p m e n t o f t h e c o n t r a c t o r                                          t o m a k e s u r e t h a t i t                                  w a s
            s   a   f    e .

C o o p e r         v .      M e t r o p o l i t a n                       G o v e r n m e n t ,           e t c . ,      6 2 8        S . W . 2 d         3 0 ,         3 2 - 3 3 .



            T e s t e d                  u n d e r           t h e          a u t h o r i t i e s             c i t e d         a b o v e ,          w e        a r e                o f    t h e

o p i n i o n           t h a t           t h e      a c t i o n             o f   t h e      t r i a l        c o u r t         i n      g r a n t i n g            s u m m a r y            t o

K e n c o       w a s        a p p r o p r i a t e .



                                                        K I R B Y             B U I L D I N G         S Y S T E M S ,           I N C .



            O u r         n e x t          i n q u i r y             i s      w h e t h e r        t h e      t r i a l         c o u r t     e r r e d            i n       g r a n t i n g

s u m m a r y             j u d g m e n t              t o           K i r b y .           K i r b y           w a s       t h e        m a n u f a c t u r e r                       a n d / o r

s e l l e r         o f      t h e          b u i l d i n g .                  T h e   p l a i n t i f f s             a l s o         s t a t e      a      m u l t i p l i c i t y

                                                                                               1 3
o f       a l l e g a t i o n s                             a g a i n s t                K i r b y .                   I n        t h e i r         b r i e f ,                     h o w e v e r ,           t h e

a p p e l l a n t s h a v e c o n d e n s e d t h e i r a l l e g a t i o n s .                                                                     T h e p l a i n t i f f s c h a r g e

t h a t     K i r b y :



            1 .                N e g l i g e n t l y   d e s i g n e d a n d m a n u f a c t u r e d                                                                         t h e m e t a l
                               b u i l d i n g w h i c h p l a i n t i f f s ' d e c e d e n t w a s                                                                        h e l p i n g t o
                               e r e c t a t t h e t i m e o f h i s f a l l .

            2 .                F     a    i   l     e d     t    o           i   n s t r u c t       o r  a d e q u a t e l y i n s t r u c t   t h e
                               g     e    n   e     r a l c      o n      t r     a c t o r , a r c h i t e c t , o w n e r , D a v i s , a n d / o r
                               i     r    o   n     w o r k e      r s     ,        c o n c e r n i n g t h e e r e c t i o n o f t h e s a i d
                               s     t    e   e     l b u i        l d     i n     g .

            3 .                F     a    i l e d t o                    w a r n t h e g e n e r a l c o n t                                r a c t o r , a r c h i t e c t ,
                               o     w    n e r , D a v                   i s , a n d / o r i r o n w o r k e r                               s , c o n c e r n i n g t h e
                               d     a    n g e r s a n                 d s a f e t y r e q u i r e m e n t s                                   w h e n c o n s t r u c t i n g
                               a     n    d e r e c t i                n g t h e i r s t e e l a n d m e t                                   a l b u i l d i n g s .



            T h e            a p p e l l a n t s                         r e l y             u p o n         t h e     a f f i d a v i t            o f         A .           O .      W h i t e ,          J r . ,

P . E . ,        t o         s u p p o r t                   t h e i r               a l l e g a t i o n s              a g a i n s t          K i r b y .                    A .      O .      W h i t e        i s

a     r e g i s t e r e d                      p r o f e s s i o n a l                        e n g i n e e r           i n       t h e     S t a t e             o f         T e n n e s s e e .                W e

w i l l       f i r s t                   e x a m i n e                  t h e           c o n t e n t s               o f        t h e       a f f i d a v i t .                            M r .        W h i t e

d e p o s e s           t h a t               h e      w a s      e m p l o y e d                  b y        t h e     A t t o r n e y         f o r           t h e          p l a i n t i f f s            a n d

t h e r e a f t e r                  s u p p l i e d                w i t h             d o c u m e n t s              r e l a t e d          t o      t h e            c a s e         a n d        " [ a ] s     a

r e s u l t            o f          r e v i e w                a n d             s t u d y             o f      t h o s e         d o c u m e n t s ,                   I       h a v e         p e r s o n a l

k n o w l e d g e                   o f             t h e       m a t t e r s                   s t a t e d            h e r e i n . "                    I t         i s           d i f f i c u l t            t o

u n d e r s t a n d                      h o w         M r .        W h i t e                 c a n          h a v e         p e r s o n a l          k n o w l e d g e                   c o n c e r n i n g

f a c t s     p r o v i d e d                        t o       h i m           i n      " d o c u m e n t s                  r e l a t i n g        t o         t h i s             c a s e . "           T h u s ,

w e    h a v e          s o m e               q u e s t i o n              a s         t o      t h e         e f f i c a c y         o f     t h e         a f f i d a v i t                 u n d e r       t h e

t e a c h i n g s                  o f            F o w l e r            v .         H a p p y           G o o d w i n           F a m i l y ,            5 7 5             S . W . 2 d         4 9 6 ,       4 9 8




                                                                                                               1 4
( T e n n .             1 9 7 8 ) .                                        N e v e r t h e l e s s              w e      h a v e      s t u d i e d       M r .           W h i t e ' s                a f f i d a v i t

i n    d e t a i l .



             P a r a g r a p h s                                               2      a n d         4       o f         M r .        W h i t e ' s         a f f i d a v i t                          s t a t e              t h e

f o l l o w i n g :



                                     2       .                                 L a r r y    J a s o n  D e m p s e y ,  w h i l e                                 w o r      k i       n g      a s                a   n
             e    m     p l      o y         e e                            o f B u r r o u g h s M e t a l B u i l d e r s , I n                              c . ,           o   n      t h e        r o         o   f
             o    f        a       b      u i                 l            d i n g b e i n g c o n s t r u c t e d b y K e n c o /                               B o n      n y        O a k s ,         I         I   ,
             a    t       6     3 0        1                 E            n t e r p r i s e P a r k D r i v e i n C h a t t a n o                               o g a      ,       T e n n e s         s e         e   ,
             f    e     l l              t o                              h i s d e a t h a b o u t m i d - d a y o n F r i                                       d a y      ,       M a r c h           1         7   ,
             1    9     9 5         .          A             s               t h e d e c e d e n t a t t e m p t e d t o s t a n d                                 u p       o n        t h e r        o o         f   ,
             h    e       p     u       t h                  i           s h a n d o n a n a l u m i n u m t r i m s t r i p                                    w h i      c h        c o l l a        p s         e   d
             u    n     d e         r     h i                    s            w e i g h t . H e f e l l a p p r o x i m a t e l y t                              h i r      t y     - f i v e          f e         e   t
             (    3     5 '         )        l a                     n      d i n g o n a c o n c r e t e f l o o r s l a b b                                  e l o      w .

                                 4 .                                         T h e s u p p o r t i n g s t e e l                     r o o f s t r u c t u r e a n d s                               t a       n   d   -
             i    n     g s e a                          m                 s t e e l r o o f d e c k f r o m                              w h i c h t h e d e c e d e n t                              f       e   l   l
             w    e     r e        d             e                   s i g n e d         a n d       m a n u f a c t u r               e d       . . .     b y   K i r b y                           S t       e   e   l
             B    u     i l d i n                    g                s , I n c .           D r a w i n g s p r e p a                 r e d b y K i r b y d i d n o t                                  s       h   o   w
             o    r         d e s c                      r              i b e a s a f e m e t h o d f o r                               i n s t a l l i n g a l u m i n u m                            t       r   i   m
             s    t     r i p s                          (              a l s o c a l l e d Y e a g e r s t r                        i p s ) i n o r d e r t o e n                                   h a       n   c   e
             a    e     s t h e t                    i                c a p p e a r a n c e o f t h e f i n i                            s h e d i n s u l a t e d r o o f                           d e       c   k   .
             I    t           w a s                                      a      Y e a g e r      s t r i p      w h i c h                    c o l l a p s e d    b e n e a t h                                t   h   e
             d    e     c e d e n                    t                .        . . . .



             T h e r e                      i s                          e v i d e n c e      i n         t h e       r e c o r d       t o       d e m o n s t r a t e ,                      b y      i n f e r e n c e

a t     l e a s t ,                       t h a t                            t h e     c a u s e          o f         t h e       d e c e d e n t ' s          f a l l                 w a s         t h e             Y e a g e r

s t r i p .               T h e                  o n l y                      w i t n e s s         t o     t h e       f a l l ,       M r .      T e r r y       T a n n e r                 t e s t i f i e d               b y
                                                                                                                                                                                                           4
d e p o s i t i o n                         t h a t                          h e     d i d    n o t        k n o w        w h y      t h e       d e c e d e n t            s l i p p e d .                            H e   w a s

a s k e d         t h e                 f o l l o w i n g                              q u e s t i o n s              a n d       g a v e       t h e   f o l l o w i n g                      a n s w e r s :



             4
              T         h e      d e       p o    s i t i o n o f M r . T a n n e r h a s b e e n s u b m i t t e d t o t h i s c o u r t i n c o n d e n s e d
f o r m , i .         e .      f o       u r       p a g e s o f t h e d e p o s i t i o n h a v e b e e n r e d u c e d t o f i t o n o n e l e t t e r s i z e d
p a g e , a            p r a    c t       i c    e w h i c h w e f i n d t o b e u n d e s i r a b l e .        S e e R u l e 3 0 , T e n n e s s e e R u l e s o f
A p p e l l a t         e P      r o       c e    d u r e .

                                                                                                                          1 5
Q .   J u s t t e l l u s w h a t h a p p e n e d i n s o f a r a s h i s [ t h e
      d e c e d e n t ] h o l d i n g o n t o t h e s k y l i g h t t r i m o r p l a c i n g
      i t a n d t h e a c c i d e n t .

A .   H   e       p      l      a
                           c e d t h e s k y l i g h t t                        r i m o u        t o n t h e m a r k a                n d       I
      s   t   a r      t      e     d
                                t o s c r e w t h e s k y l                      i g h t r      i m d o w n a n d I l o                o k    e d
      u   p     a     n      d
                             s a w B r i a n h a d s t a r                       t e d t o           p u t t h e p i p e i n              t   h e
      i   n   s u       l      a
                          t i o n t o c a r r y i t o v                          e r t o        t h e e d g e o f t h e                r o    o f
      a   n   d         I t o l d J a s o n t h a t I                               d i d n '      t n e e d h i m , t h             a t        I
      c   o   u l      d h a n d l e t h a t , t h a t                          h e c o u         l d g o o v e r a n d                h e    l p
      B   r   i a      n g e t t h e i n s u l a t i o n                          r e a d y         t o r o l l o u t .

Q .   W h a t                 h a p p e n e d         t h e n ?

A .   A t t h a t t i m e h e s t a r t e d                                        t o g e t u p , h e w a s o n                          h i s
      h a n d s a n d k n e e s a n d n e x t                                     t h i n g I k n e w h e w a s i n                       t h e
      h o l e .

Q .   W h e n y o u s a y                             h e w a s o n h i s                     h a n d s a n d k n e e s ,                 y o u
      t a l k i n g [ s i c ]                          a b o u t k n e e l i n g             o n t h e p l a t f o r m ?

A .   R i g h t .

Q .   W e r e                 y o u         a l s o   i n     a    k n e e l i n g      o r      c r o u c h e d       p o s i t i o n ?

A .   N o ,             I w a s i n a s t a n d i n g p o s i t i o n w i t h o n e f o o t o n
      t h e             b a r j o i s t — o n e f o o t o n t h e s k y l i g h t t r i m a n d
      o n e            f o o t o n t h e p l a t f o r m .

Q .   D i d            y o u              s e e   h i m     f a l l ?

A .   Y e s , I s a w h i m                                    a f t e r h e h a d                s l i p p e d ,         I       d i d n ' t
      a c t u a l l y s e e h i m                             s l i p o r f a l l .

Q .   D o         y o u                 k n o w   w h y     h e    s l i p p e d ?

A .   N o .

Q .   H a d y o u f i n i s h e d                                 p u t t i n g      t h e       s k y l i g h t        t r i m       d o w n
      w h e n h e s l i p p e d ?

A .   I d        o n         ' t r e c a l l i f                I h a d         p l a c e d t h e s c r e w i n o r n o t ,
      I k          n e         w I w a s p r e               p a r e d        t o a n d I t h i n k m a y b e I h a d
      s t a       r t         e d t o p u t t h               e s c r e        w d o w n a t t h e p o i n t t h a t h e
      s l i       p p         e d a n d I r e a               c h e d f        o r h i m .

Q .   I n     l o o k i n g a t E x h i b i t N o . 1 , c a n                                                 y o u           i d e n t i f y
      E x h i b i t 1 a s b e i n g t h e a r e a w h e r e                                                    t h e          a c c i d e n t
      o c c u r r e d ?

                                                                        1 6
             A .             I t         c o u l d     b e ,         y e s .

             Q .             L e t          m e h a n d y o u a n o t h e r p h o t o g r a p h                                                       a n d       a s k       y o u          i f
                             y o u         c a n i d e n t i f y t h i s p h o t o g r a p h ?

             A .             Y e s .

             Q .             C a n         y o u     t e l l         m e           w h a t           t h a t            p h o t o g r a p h              s h o w s ?

             A .             T h a t s h o w s t h e r o o f a n d t h e p l a t f o r m                                                                      a n d       t h e       t r i m
                             s t r i p h a n g i n g d o w n f r o m t h e b u i l d i n g .

                                                                         *                      *                   *               *

             Q .             W h e n y o u t a l k a b o u t t h e t r i m                                                       s t r i p h a n g i n g                     d o w n i n
                             E x h i b i t N o . 5 , w h a t a r e y o u                                                          r e f e r r i n g t o                     i n t h a t
                             p h o t o g r a p h ?

             A .             T h e t r i m s t r i p                               h a n g i n g              d o w n            f r o m        t h e          r o o f        o f          t h e
                             b u i l d i n g .

             Q .             I s         t h a t     t h e     Y e a g e r                  t r i m           s t r i p ?

             A .             Y e s .

                                                                     *                      *                   *                       *

             Q .             W h a t h a p p e n e d                         t o       t h e              Y e a g e r            t r i m         s t r i p            a f t e r            t h e
                             f a l l ?

             A .             T h e Y e a g e r t r i m s t r i p b r o k e l o s e [ s i c ] f r o m t h e                                                                                 e n d
                             o f t h e b u i l d i n g w h e r e i t h a d b e e n f a s t e n e d .

             Q .             D o y o u             k n o w     i f           h e       h i t          t h e         Y e a g e r             t r i m      s t r i p          w h e n          h e
                             f e l l ?

             A .             Y e s ,         h e     d i d .

                                                                     *                      *                   *                       *



             T h e r e             i s      n o t h i n g            i n            t h e           r e c o r d            t o           s u g g e s t           t h a t           t h e       Y e a g e r

s t r i p      w a s         n e g l i g e n t l y             d e s i g n e d                      o r      m a n u f a c t u r e d                   o r       t h a t          t h e      p r o d u c t

w a s       d e f e c t i v e               o r      u n r e a s o n a b l y                        d a n g e r o u s .                       M r .          W h i t e        v e n t u r e d          n o

o p i n i o n          o n     t h e s e           p o i n t s .

                                                                                                      1 7
          O u r           S u p r e m e         C o u r t               h a s     a d d r e s s e d         t h e      d u t y     t o       w a r n ,         o r       l a c k

t h e r e o f ,           i n       p r o d u c t s               l i a b i l i t y          c a s e s     i n      G o o d e     v .    T a m k o           A s p h a u l t

P r o d u c t s ,               I n c . ,      7 8 3              S . W . 2 d        1 8 4         ( T e n n .      1 9 8 9 ) .          I n            G o o d e ,        t h e

p l a i n t i f f c l a i m e d t h a t h e c o n t r a c t e d a s k i n p i g m e n t a t i o n c o n d i t i o n ,

d i a g n o s e d           a s      v i t i l i g o ,              a s     a     r e s u l t        o f   u s i n g     a s p h a l t         r o o f       s h i n g l e s

a n d   f e l t       m a n u f a c t u r e d                     b y     t h e     d e f e n d a n t s .            T h e r e     w e r e        n o      w a r n i n g s .

T h e   S u p r e m e              C o u r t     s t a t e d :



                         P l a i n t i f f ' s t h e o r y o f r e c o v e r y i n t h i s c a s e i s                                                     t h a     t
          d   e   f e n d a n t s w e r e g u i l t y o f a n e g l i g e n t b r e a c h o f d u t                                                        y t       o
          w   a   r n o f t h e n o n - a p p a r e n t d a n g e r a s s o c i a t e d w i t h t h e                                                         u s    e
          o   f     t h e i r r o o f i n g p r o d u c t s . A f a i l u r e t o d i s c h a r g e a                                                      d u t     y
          t   o       w a r n , w h e t h e r n e g l i g e n t o r i n n o c e n t , i s e x p r e                                                        s s l     y
          i   n   c l u d e d i n t h e d e f i n i t i o n o f a p r o d u c t s l i a b i l i t y a c                                                    t i o     n
          i   n     T . C . A . § 2 9 - 2 8 - 1 0 2 ( 6 ) . T . C . A . § 2 9 - 2 8 - 1 0 5 ( a ) p r o v                                                  i d e     s
          t   h   a t t o i m p o s e l i a b i l i t y o n a m a n u f a c t u r e r [ o r s e l l e r                                                      ] i     t
          m   u   s t      b e    s h o w n    t h a t   t h e p r o d u c t   w a s   i n    a    d e f e c                                                t i v    e
          c   o   n d i t i o n , o r a n u n r e a s o n a b l y d a n g e r o u s c o n d i t i o n , a t                                                   t h    e
          t   i   m e i t l e f t t h e m a n u f a c t u r e r ' s [ o r s e l l e r ' s ] c o n t r o l                                                    . I     n
          t   h   i s c a s e t h e r e i s n o c o n t e n t i o n t h a t t h e p r o d u c t s                                                           w e r    e
          i   n       a d e f e c t i v e c o n d i t i o n . T h u s , t h e i s s u e i s w h e                                                          t h e     r
          d   e   f e n d a n t ' s r o o f i n g p r o d u c t s w e r e i n a n u n r e a s o n                                                           a b l    y
          d   a   n g e r o u s c o n d i t i o n a t t h e t i m e t h e p r o d u c t s l e f t                                                             t h    e
          c   o   n t r o l o f e a c h m a n u f a c t u r e r [ o r s e l l e r ] . I t f o l l o w s                                                     t h a    t
          i   f      t h e p r o d u c t s w e r e u n r e a s o n a b l y d a n g e r o u s , d e f e n d                                                  a n t    s
          h   a   d a d u t y t o p u t a n a p p r o p r i a t e w a r n i n g o n t h e l a b                                                             e l s    ,
          b   u   t i f t h e p r o d u c t s w e r e n o t u n r e a s o n a b l y d a n g e r o u s ,                                                       t h    e
          l   a   w i m p o s e s n o d u t y t o w a r n .

                    T h e d e f i n i t i o n o f " u n r e a s o n a b l y d a n g e r o u s " t h a t i s
          a p p l i c a b l e t o t h e f a c t s i n t h i s c a s e i s t h e f o l l o w i n g
          p o r t i o n o f T . C . A . § 2 9 - 2 8 - 1 0 2 ( 8 ) :

                            (   8 ) " U n        r e a      s o     n a b l y d a n g e r o u s " m e a n s t h a t                      a         p r o d u c t
                            i   s d a n g       e r o      u s         t o a n e x t e n t b e y o n d t h a t w h                        i c     h w o u l d
                            b   e     c o n    t e m      p l      a t e d    b y     t h e     o r d i n a r y c o n s                    u m     e r     w h o
                            p   u r c h a s    e s       i t      , w i t h t h e o r d i n a r y k n o w l e d g e                         c o     m m o n t o
                            t   h e c o m      m u n      i t      y a s t o i t s c h a r a c t e r i s t i c s ,                         . .     . .

G o o d e ,       7 8 3         S . W . 2 d      1 8 4 ,            1 8 7 .


                                                                                             1 8
            W e       n o t e             a l s o     t h a t      T . C . A .             §      2 9 - 2 8 - 1 0 2 ( 6 )                  n o t      o n l y         d e a l s      w i t h         a n

a c t i o n          f o r           f a i l u r e           t o            w a r n            b u t       a l s o         e n c o m p a s s e s                  a          f a i l u r e           t o

i n s t r u c t .



            W e       a r e         o f       t h e      o p i n i o n             t h a t         t h e         o b s e r v a t i o n s                m a d e        i n      G o o d e      a r e

a p p l i c a b l e                 t o       t h e       c a s e            a t        h a n d .                W e ,      t h e r e f o r e ,                 f i n d           t h a t      t h e

a f f i d a v i t             o f          M r .      W h i t e ,            t o g e t h e r              w i t h        t h e          r e c o r d        c o n s i d e r e d               a s       a

w h o l e ,         a r e        i n s u f f i c i e n t               t o         o v e r c o m e           a      p r o p e r l y s u p p o r t e d m o t i o n                                  f o r

a   s u m m a r y            j u d g m e n t .



                                                                                                                                 5
                                                                           T H E        W A M P          A L L I A N C E



            T h e            a p p e l l a n t s                c l a i m                t h a t           t h e         d e f e n d a n t ,                   W a m p ,           w a s        t h e

a r c h i t e c t            f o r          t h e     K e n c o        W a r e h o u s e                 p r o j e c t .                A g a i n s t          W a m p ,        t h e y      a l s o

l i s t         a    m u l t i p l i c i t y                 o f           a l l e g a t i o n s                 w h e r e i n             t h e y       a s s e r t            t h a t      W a m p

w a s     n e g l i g e n t .                       S p e c i f i c a l l y                t h e y         c h a r g e               W a m p       w i t h :



            1 .              F a i l u r e t o d e v e l o p , p u b l i s h a n d d i s s e m i n a t e                                                                 s t r u c -
                             t u r a l d e s i g n s t a n d a r d s t o t h e c o n t r a c t o r s                                                                     a n d / o r
                             e m p l o y e e s .

            2 .              F   a i l u r e t o p                   r o      p e r l      y      w a r n t h e p l                   a i n    t i f f s ' d e c e d e n t
                             o   f t h e d a n g e                 r s          a s s   o c     i a t e d w i t h w                    o r k    i n g i n h i g h a n d
                             d   a n g e r o u s l o                c a      t i o n     s       a n d f a i l i n g                     t o      p r e p a r e h i m t o
                             p   r o t e c t h i m s               e l      f a g       a i     n s t s u c h d a n                    g e r    s .




            5
              W a m p ' s m o t i o n t o d i s m i s s w a s t r e a t e d b y t h e c o u r t a s                                                      a m o t i o n f o r s u m m a r y
j u d g m e n t s i n c e m a t t e r s o u t s i d e t h e p l e a d i n g s w e r e c o n s i d e r e d                                                 b y t h e c o u r t .

                                                                                                   1 9
          3 .            F a i l u r e    t o  m a k e                                    p r o v i d e   [ s i c ] a d e q u a t e s a f e t y
                         p e r s o n n e l o n s i t e                                     f o r e r e c t i o n o f t h e s t r u c t u r a l
                         s t e e l .

          4 .            F a i l u r e t o                         p r o v i d e p r o p e r s a f e t y s p e c i f i c a t i o n s f o r
                         t h e u s e o f                           s a f e t y g e a r a n d e q u i p m e n t o n t h e s u b j e c t
                         p r o j e c t .

          5 .            P   r   e   p   a    r i n g d r a             w i n     g s    a n d s p e            c i f i c a t i                 o n     s      r e       q u i r i n g a n              d
                         u   s   i   n   g       d a n g e r          o u s          m e t h o d s               o f c o n s                 t r      u c     t i       o n i n c o n                   -
                         n   e   c   t   i    o n w i t h              t h e        s u b j e c t p            r o j e c t ,                  w i      t h     o u       t p r o v i d i n              g
                         a   d   e   q   u    a t e w a r n              i n g    s o f s a i d                 d a n g e r s                  t o        H    a r       r i s , K e n c o              ,
                         I   r   o   n   w    o r k e r s ,               D a v    i s , B u r r o            u g h s a n d                       M   o r     g a       n .

          6 .            F a i l u r e                     t o m a k e p r o p e r                       s a f e t y                      i n s p e c t i o n s                      o f        t h e
                         s u b j e c t                    p r o p e r t y .

          7 .            F a i l u r e t o p r o p e r l y s u p e r v i s e t h e                                                            c o n s t r u c t i o n                       s i t e
                         a n d      p r o c e s s    t o      p r o t e c t  t h e                                                              s a f e t y      o f                          t h e
                         p l a i n t i f f s ' d e c e d e n t .

          8 .            F   a   i   l   u    r   e        t o     p r o       p e r l y c o n s u l t w i t h a n                                             d          a d v i s e           t   h   e
                         d   e   f   e   n    d   a   n    t K e n c o        , d e f e n d a n t H a r r i s , d e f                                           e n      d a n t D a        v   i   s   ,
                         d   e   f   e   n    d   a   n    t          I r       o n w o r k e r s ,      t h e        s                                       u b       c o n t r a c       t   o   r   ,
                         B   u   r   r   o    u   g   h    s , o r t            h e g e n e r a l c o n t r a c t o r ,                                           M     o r g a n ,         c   o   n   -
                         c   e   r   n   i    n   g       c o n s t r u       c t i o n p r a c t i c e s , s a f e t y                                             a    n d w a r n        i   n   g   s
                         t   o       w   o    r   k   e    r s .

          9 .            F a i l u r e t o h i r e a p r o j e c t o r                                                           s t r u c t u r a l                        e n g i n e e r ,
                         o r h i r i n g a n u n q u a l i f i e d o n e .

        1 0 .            N   e   g   l   i    g   e   n t l y        e n t r u s t i n g                          s a    i d                 m e t a l                b u i l d i n g       t o
                         c   o   n   t   r    a   c   t o r s , e n g i n e e r s , a                          n d         a r       c     h i t e c t s               w h o w e r e n o t
                         a   d   e   q   u    a   t   e l y k n o w l e d g e a b l e ,                         a n     d s      k       i l l e d i n                  c o n s t r u c t i o n
                         m   e   t   h   o    d   s        u s e d ,      o r    f a i l i n                    g         t o                h i r e ,               d e s i g n a t e      o r
                         r   e   q   u   i    r   e      p r o p e r c o n t r a c t o r                       s ,         e n       g     i n e e r s              o r a r c h i t e c t s
                         t   o       c   o    n   s   t r u c t s a i d w a r e h o u                         s e         b u    i        l d i n g .



           I t    i s        u n d i s p u t e d                    t h a t        W a m p      w a s         h i r e d                  s o l e l y             f o r       t h e         p u r p o s e          o f

p r o v i d i n g        d r a w i n g s                    o f      t h e        p r o j e c t         i n         o r d e r               t o        g e t            b u i l d i n g             p e r m i t s

i s s u e d .           W a m p              w a s         n o t      a      p a r t y         t o      a n y            c o n t r a c t                      w h i c h         i m p o s e d                 u p o n

h i m   a n y     o t h e r              d u t i e s .                    T h e         p l a i n t i f f s               c i t e            n o          a u t h o r i t y                 f o r           t h e i r

c l a i m s      a d v a n c e d                      a g a i n s t           W a m p         n o r           h a v e            t h e y               p r o d u c e d                 a n y            e x p e r t

                                                                                                 2 0
t e s t i m o n y            t h a t          t h e      a c t i o n s                o f      W a m p             f e l l      b e l o w           t h e     s t a n d a r d s             o f     c a r e

f o r      a r c h i t e c t s .



      T h e y         f u r t h e r          c l a i m          t h a t         W a m p         c o m m i t t e d                t h e         a l l e g e d         n e g l i g e n t              a c t s

a s       t h e         a g e n t          o f        e i t h e r             K e n c o ,              M o r g a n              o r          K i r b y .           T h e          u n d i s p u t e d

e v i d e n c e             i s        t h a t           W a m p              w a s           e m p l o y e d                s o l e l y              f o r       t h e          p u r p o s e          o f

p r e p a r i n g            d r a w i n g s              o f         t h e      p r o j e c t                i n       o r d e r            t o     g e t      b u i l d i n g           p e r m i t s

i s s u e d .             W a m p       w a s         n o t       a      p a r t y            t o      c o n t r a c t s                b e t w e e n           K e n c o         a n d       M o r g a n

e v e n           t h o u g h           h e           w a s           l i s t e d               i n           t h e          c o n t r a c t                 d o c u m e n t s              a s       t h e

a r c h i t e c t            o n       t h e          p r o j e c t .



                                                                                            C O N C L U S I O N



                W e       f i n d            n o       m e r i t               i n           a n y           o f        t h e          i s s u e s             a d v a n c e d              b y       t h e

a p p e l l a n t s                a n d           u r g e d           u p o n              t h i s          c o u r t           a s           g r o u n d s         f o r          r e v e r s a l .

A c c o r d i n g l y ,                w e         a f f i r m          t h e          j u d g m e n t                o f     t h e          t r i a l        c o u r t .           C o s t s         a r e

a s s e s s e d            t o      t h e          a p p e l l a n t s                 a n d          t h i s          c a s e         i s         r e m a n d e d         t o      t h e         t r i a l

c o u r t .



                                                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                      D o n T . M c M u r r a y , J u d g e



C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


                                                                                                       2 1
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                2 2
                                                                    I N         T H E           C O U R T O F A P P E A L S
                                                                                          A T      K N O X V I L L E




L   A   R R Y D         E M P S E Y a n d w i f e , L I S A                                          )           H A M I L T O N C I R C U I T
D   E   M P S E Y       , C o - A d m i n i s t r a t o r s o f                                      )           C . A . N O . 0 3 A 0 1 - 9 7 0 9 - C V - 0 0 4 3 6
t   h   e E s t         a t e o f L a r r y J a s o n                                                )
D   e   m p s e y       ,                                                                            )
                                                                                                     )
                                  P l a i n t i f f s - A p p e l l                        a n t s )
                                                                                                     )
                                                                                                     )
                                                                                                     )
                                                                                                     )
                                                                                                     )
v s .                                                                                                )           H O N . S A M U E L              H .     P A Y N E
                                                                                                     )           J U D G E
                                                                                                     )
                                                                                                     )
                                                                                                     )
                                                                                                     )
                                                                                                     )
I   N   T   E R N   A   T I   O   N    A L A S      S O   C I   A   T   I O     N O        F         )           A F F I R M E D          A N D       R E M A N D E D
B   R   I   D G E   ,     S   T   R    U C T U R    A L     A   N   D     O     R N A      M E N - )
T   A   L     I R   O   N W   O   R    K E R S ,      L   A R   R   Y     G     . D        A V I S , )
i   n   d   i v i   d   u a   l   l    y a n d        a   s     a   g   e n     t a        n d       )
e   m   p   l o y   e   e     o   f      t h e      I n   t e   r   n   a t     i o n      a l       )
A   s   s   o c i   a   t i   o   n      o f B      R I   D G   E   ,                                )
S   t   r   u c t   u   r a   l        a n d O      r n   a m   e   n t   a l                        )
I   r   o   n w o   r   k e   r   s    , K I R      B Y     B   U   I L   D I N       G              )
S   Y   S   T E M   S   ,     I   N    C . , F      R E   E L   A   N D     H A       R    R I S , )
d   /   b   / a     F   r e   e   l    a n d H      a r   r i   s     C   o n s       u    l t i n g )
E   n   g   i n e   e   r     a   n    d D O N      A L   D     L   O U   I S         W    A M P , )
d   /   b   / a     T   h e       W    a m p A      l l   i a   n   c e   ,                          )
                                                                                                     )
                                  D e f e n d a n t s - A p p e l l                        e e s     )


                                                                                                J U D G M E N T


                T h i s               a p p e a l         c a m e             o n         t o      b e       h e a r d         u p o n       t h e       r e c o r d          f r o m       t h e

C i r c u i t             C o u r t          o f      H a m i l t o n                 C o u n t y ,            b r i e f s        a n d      a r g u m e n t         o f       c o u n s e l .

U p o n         c o n s i d e r a t i o n                  t h e r e o f ,                  t h i s        C o u r t     i s     o f      t h e      o p i n i o n         t h a t      t h e r e

w a s         n o       r e v e r s i b l e               e r r o r             i n        t h e         t r i a l     c o u r t .
            T h e   j u d g m e n t     o f    t h e    t r i a l      c o u r t        i s      a f f i r m e d    i n   a l l   r e s p e c t s

a n d     t h i s   c a s e   i s     r e m a n d e d    t o   t h e        t r i a l         c o u r t .     C o s t s   a r e   a s s e s s e d

t o     t h e   a p p e l l a n t s .



                                                                            P E R   C U R I A M




                                                                        2